Citation Nr: 0910092	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Shreveport, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred for treatment at East Texas Medical Center 
(ETMC) on February 19 and 20, 2007.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2007 decision in which the VAMC denied the 
claim for reimbursement of medical expenses incurred on 
February 19 and 20, 2007 at East Texas Medical Center (ETMC).  
The Veteran's wife filed a notice of disagreement (NOD) on 
behalf of the Veteran, in June 2007.  A statement of the case 
(SOC) regarding the denial of payment for unauthorized 
medical expenses was issued in August 2007.  
[Parenthetically, the Board points out that the cover letter 
was addressed to the Veteran's wife, while the SOC itself 
listed the name of the Veteran, who lives at the same address 
as his wife].  The Veteran's wife filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals), 
on behalf of the Veteran, in November 2007.

In the October 2007 substantive appeal, the Veteran, via his 
wife, requested a hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).  A February 2008 letter informed 
the Veteran that his hearing was scheduled in April 2008.  
Although the hearing notification was not returned by the 
U.S. Postal Service as undeliverable, the Veteran failed to 
report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As such, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

For the reasons expressed below, the claim on appeal is being 
remanded to the VAMC.  VA will notify the Veteran when 
further action, on his part, is required.   


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

In the June 2007 NOD, the Veteran's wife reported that, on 
February 19, 2007, the Veteran fainted and she called 911.  
She reported that the Veteran had regained consciousness by 
the time the responders to her 911 call arrived, but they 
insisted on taking him to the hospital for tests.  She added 
that, after three hours of testing, the healthcare providers 
at ETMC tried to get the Veteran transferred to the 
Shreveport VAMC, since that was standard policy, but that the 
Veteran wanted to go home to get some rest.  

Records of treatment from ETMC on February 19, 2007, confirm 
that the Veteran was treated in the emergency department 
after passing out at home.  The paramedic assessment reports 
that the Veteran was lying on the floor in his bathroom at 
home.  He was described as stable and remaining stable during 
transfer and was taken to the emergency room.  The 
destination selection was described as "Patient Choice."  
The ETMC nurse notes triage sheet reflects that the triage 
level was non-urgent.   These records reflect that the 
Veteran had a history of a brain tumor and cerebrovascular 
accident, and that he had loss of consciousness lasting for 
two minutes.  The emergency department course indicates that 
the Veteran had no acute intracranial abnormality, but was a 
large man with an old cerebrovascular accident.  A call was 
made to Dr. Gonzales at the Shreveport VAMC, and arrangement 
was made for transfer there; however, the record of treatment 
notes that the Veteran and his wife wanted to go home, and 
did not want to go to the VA hospital.  The Veteran was 
signed out against medical advice.  The diagnosis was syncope 
and the condition was described as stable.  

The Veteran is now seeking payment or reimbursement for the 
treatment he received at ETMC.  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and  
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a  
rehabilitation program under 38 U.S.C. Chapter 31 who is 
medically determined to have been in need of care or 
treatment to make possible the veteran's entrance into a 
course of training, or prevent interruption of a course of 
training, or hasten the return to a course of training which 
was interrupted because of such illness, injury, or dental 
condition; and (b) such treatment was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 17.52, 17.120 (2008).

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

Under pertinent provisions of The Millennium Health Care and 
Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 
(West 2002)-which also provides general authority for the 
reimbursement of non-VA emergency treatment-payment for 
emergency services may be made only if all of the conditions 
set forth in 38 C.F.R. § 17.1002 are met.  In particular, the 
following subsections are relevant to this case:    

(a) The emergency services were provided 
in a hospital emergency department or a 
similarly facility held out as providing 
emergency care to the public; 

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health  
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of  
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the  
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center); 

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized); 

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under the 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such treatment; 

38 C.F.R. § 17.1002 (a)-(e).

In the April 2007 denial, the VAMC found that the claim was 
disapproved because the Veteran left against medical advice.  
An April 2007 document regarding authorization in the claims 
file, completed by Dr. Keller, reflects that the Veteran left 
against medical advice; however, this physician did not 
answer questions regarding whether the admission was 
considered an emergency and whether a VA facility was 
available for transfer.  The Board notes that leaving against 
medical advice is not a reason for disapproval under the 
Millennium Health Care Act.  

In June 2007, the VAMC denied a claim for payment or 
reimbursement for medical expenses for treatment at Panola 
Emergency Medical Association on February 19, 2007 because a 
prudent layperson would not have reasonably viewed the visit 
as an emergency or thought that a delay in seeking immediate 
attention would have been hazardous to life or health, adding 
that the Veteran left against medical advice.  [Based on a 
Health Insurance Claim Form filed at the VAMC in May 2007, 
Panola Emergency Medical Associates appears to be the ETMC's 
supplier's billing name].  

Confusingly, in an undated letter in the claims file, 
regarding the treatment provided to the Veteran at the ETMC 
on February 19 and 20, 2007, which is not addressed and 
appears to never have been sent, an individual certifies that 
the claim meets all of the conditions for payment by VA for 
emergency medical service under 38 C.F.R. §§ 17.1002 and 
17.1003.  

Based on the foregoing, the Board finds that a medical 
opinion would be helpful in determining whether the February 
2007 treatment was of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and whether a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Whether there existed a "medical 
emergency" is a medical question best answered by a 
physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Hence, the VAMC should furnish the entire claims file and 
combined health record to an appropriate physician to obtain 
an opinion addressing the questions set forth above.   

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 
 
Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should send to the Veteran a 
letter asking that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The VAMC's letter should clearly explain 
to the Veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).   

2.  If the Veteran responds, the VAMC 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the VAMC should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file and 
combined health record, the VAMC should 
forward the claims file and combined 
health record to an appropriate physician 
to obtain an opinion regarding whether 
the Veteran's condition when he presented 
to ETMC on February 19, 2007 required 
emergent treatment such that a prudent 
layperson would reasonably expect that 
delay in seeking immediate medical 
attention would be hazardous to life or 
health, and whether a VA facility 
feasibly available at the time.  

The physician should set forth all 
opinions, along with complete rationale 
for any conclusions reached, in a printed 
(typewritten) report.

4.  To help avoid future remand, the VAMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority. 

6.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the Veteran an appropriate supplemental 
SOC (SSOC)) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

